Exhibit 10.1

SEPARATION AGREEMENT
AND GENERAL RELEASE

This Separation Agreement and General Release (the “Agreement”) is made and
entered into between Patrick J. Byrne (hereinafter referred to as “Byrne”) and
Agilent Technologies, Inc. (“Agilent”).  The purpose of this Agreement is to
document Byrne’s resignation as Senior Vice President of Agilent and President
of the Electronics Measurement Group, effective March 21, 2007 (as documented in
Exhibit A to this Agreement), and Byrne’s termination of employment from
Agilent, effective on or before November 1, 2007, on terms that are satisfactory
both to Agilent and to Byrne.  Therefore, Agilent and Byrne agree as follows:

1.               In exchange for the promises set forth in this Agreement,
Agilent agrees as follows:

a.               “Interim Period” — Subject to the provisions of Paragraph 1(b)
below, from March 22, 2007 through the close of business on November 1, 2007,
Byrne will remain employed by Agilent but will no longer be actively performing
work for Agilent (the “Interim Period”).  Byrne will continue to receive his
base salary during the Interim Period, which will be at the same rate per annum
as his base salary as of March 22, 2007.  If Byrne’s employment terminates
before November 1, 2007, pursuant to Paragraph 1(b), Byrne will receive his base
salary up to the date his employment terminates.

b.              Termination Date — Byrne will be designated as a participant in
Agilent’s Workforce Management Program with a termination date of the close of
business on November 1, 2007, subject to earlier termination pursuant to the
provisions of this Paragraph.  Byrne’s employment with Agilent may not extend
beyond November 1, 2007.

i)                 No Alternative Employment During Interim Period — if Byrne
does not accept or otherwise secure alternative employment (including consulting
or self employment) during the Interim Period, Byrne’s termination date will be
the close of business on November 1, 2007 and all other provisions of this
Agreement shall be in full force and effect.

ii)              Alternative Employment During Interim Period — Byrne’s
employment with Agilent will be terminated should he accept or otherwise secure
alternative employment (including consulting or self employment) during the
Interim Period that is not otherwise approved by Agilent (as described in this
Paragraph). Before accepting or otherwise securing alternative employment, Byrne
shall first notify Agilent’s Chief Executive Officer and Senior Vice President
of Human Resources, in writing, of his intention to do so and shall provide to
Agilent the name of the proposed employer, Byrne’s title and the nature of his
assignment with the proposed employer.  Within a reasonable period of time after
such notification, (but not longer than 10 business days from the date such
notification is received), Agilent shall provide Byrne with

1


--------------------------------------------------------------------------------


written notification of its decision regarding approval or disapproval of
Byrne’s proposed alternative employment.  Agilent shall not unreasonably
withhold consent for Byrne to accept or secure alternative employment, so long
as the proposed alternative employment does not violate Agilent’s Standards of
Business Conduct (including but not limited to as those Standards apply to
employment with an Agilent competitor, supplier, service provider, customer,
and/or reseller).  If approved in writing by Agilent’s Chief Executive Officer,
Byrne’s employment with Agilent may continue after the acceptance of the
proposed alternative employment.

(1)          Approved Alternative Employment — if Agilent agrees in writing that
Byrne’s proposed alternative employment during the Interim Period is permissible
as not violating Agilent’s Standards of Business Conduct, Byrne’s employment
with Agilent pursuant to this Agreement shall continue until the close of
business on November 1, 2007, and all other provisions of this Agreement shall
remain in full force and effect.

(2)          Disapproved Alternative Employment — if Agilent informs Byrne that
it considers his proposed alternative employment during the Interim Period to be
impermissible as violating Agilent’s Standards of Business Conduct, Byrne’s
employment with Agilent will terminate immediately on the date he accepts any
such alternative employment, and Byrne will forfeit the following rights: (i)
eligibility for payment of base salary during the remainder of the Interim
Period following the termination date, as detailed in Paragraph 1(a); and (ii)
eligibility for Pay for Results payments for the second half of FY 07, as
detailed in Paragraph 1(c).  All other provisions of this Agreement, including
but not limited to Paragraph 1(g) regarding stock options and Paragraph 1(h)
regarding Long Term Performance Program payments, shall remain in full force and
effect if Byrne’s employment terminates before November 1, 2007 pursuant to this
Paragraph.

c.               Pay for Results — If Byrne remains employed through the last
day of the performance period for the first half of FY 07 (April 30, 2007), he
will be eligible to receive Pay for Results for the first half of FY 07, with a
target payment of 80% of Byrne’s base salary (at the same rate per annum as his
base salary as of March 22, 2007) for the first half of FY 07.  If Byrne remains
employed through the last day of the performance period for the second half of
FY 07 (October 31, 2007), he will be eligible to receive Pay for Results for the
second half of FY 07, with a target payment of 80% of Byrne’s base salary (at
the same rate per annum as his base salary as of March 22, 2007) for the second
half of FY 07.  Pay for Results payments are dependent upon the meeting of
certain conditions as set forth in Byrne’s Pay for Results Notification Letter
for each respective fiscal half and applicable plan documents. Payments, if any,
made under the Pay for Results plan will be made within 90 days of the end of
the applicable performance period.

2


--------------------------------------------------------------------------------


d.              Severance Payment — Within 90 days of the termination of Byrne’s
employment, Agilent shall deliver to Byrne a lump sum payment in the gross
amount of Eight Hundred Twenty Five Thousand Dollars ($825,000.00), inclusive of
any payments otherwise provided for under the Workforce Management Program, less
required withholdings or deductions, representing eighteen months of Byrne’s
base salary (at the same rate per annum as his base salary as of March 22,
2007).

e.               Workforce Management Program — To designate Byrne as a
participant in Agilent’s Workforce Management Program with a termination date on
or before November 1, 2007.  At the time of termination, all benefits and sums
otherwise due will be computed in accordance with Agilent’s standard procedures
and applicable benefit or other plan documents, except as may otherwise be
provided in this Agreement.  Amounts, if any, determined to be due will be
mailed to Byrne’s address as reflected in Agilent’s records.

f.                 Career Counseling Payment — Within 90 days of the termination
of Byrne’s employment, Agilent shall provide to Byrne a lump sum payment in the
amount of $25,000, less required deductions, for career counseling.

g.              Stock Options — Pursuant to the provisions of Agilent’s
Workforce Management Program, on Byrne’s termination date, all unvested stock
options will be accelerated and will become vested.  Byrne will have the lesser
of three months or the expiration date of his options following the date of
termination of his employment to exercise his options.

h.              Long Term Performance Program — pursuant to the Workforce
Management Program provisions of the Long Term Performance Program (“LTPP”), if
Byrne remains employed at Agilent through the close of business on November 1,
2007, he shall be entitled to receive LTPP payouts at the full, un-prorated
amount, for the performance periods of FY05-FY07, FY06-FY08, and FY07-FY-09, in
accordance with existing relevant plan documents.  The target share award (after
adjustment for the Verigy dividend) for each of the above performance periods is
as follows, as is the value of the target award based upon the stock price on
the date the target award was established:  (i) for the performance period
ending on October 31, 2007, Byrne was given a target award of 32,029 shares
($750,000); (ii) for the performance period ending on October 31, 2008, Byrne
was given a target award of 33,079 shares ($1,000,000); and (iii) for the
performance period ending on October 31, 2009, Byrne was given a target award of
33,300 shares ($1,100,000).  If Byrne’s employment with Agilent terminates
before November 1, 2007, pursuant to Paragraph 1(b)(ii)(2), Byrne’s eligibility
to receive LTPP payments will be affected as follows: (i) for the performance
period ending on October 31, 2007, Byrne shall not be eligible to receive any
LTPP payment; (ii) for the performance period ending on October 31, 2008, Byrne
shall be eligible to receive the full, un-prorated LTPP payment; and (iii) for
the performance period ending on October 31, 2009, Byrne shall be eligible to
receive a prorated LTPP payment in accordance with his termination date and the
Workforce Management

3


--------------------------------------------------------------------------------


Program terms of the relevant LTPP plan document.  The payouts, if any, will be
based on actual performance measured against the performance criteria for the
relevant performance period.  Awards may range from zero to 200%, and will be
determined by the Compensation Committee following the conclusion of the
relevant three year performance periods.  The payouts, if any, shall be subject
to the terms and conditions set forth in each of the relevant LTPP plan
documents and shall occur at the times that any awards under the LTPP are paid
to other participants in this program for such performance periods. Unless
otherwise deferred under Agilent’s deferral programs, any shares distributed
will be distributed in the calendar year following the calendar year in which
the performance period ends.

i.                  Except as otherwise stated in this Agreement, Byrne is
entitled to exercise employee benefit conversion privileges upon the same terms
and conditions as would be available to any other voluntarily terminating
employee.

j.                  During the Interim Period, Byrne will continue to be
eligible to receive AYCO financial services or services from any other successor
financial service provider that Agilent offers to its officers through the time
that he files his 2007 individual tax return.

k.               During the Interim Period, Byrne’s medical coverage, Flexible
Time Off, deferred compensation, 401(k) plan, Defined Benefit Retirement Plan
and Excess Benefit Plan, and Employee Stock Purchase plan monies, as well as any
other benefits not mentioned above, will be treated in accordance with existing
plan documents for a standard termination.

2.               In exchange for the promises set forth in this Agreement, Byrne
agrees as follows:

a.               Although Byrne will not be actively performing work for Agilent
during the Interim Period, as an employee of Agilent, Byrne will remain subject
to the Standards of Business Conduct and the Agreement Regarding Confidential
Information and Proprietary Development (“ARCIPD”) signed by Byrne on October
10, 1999 and attached to this Agreement as Exhibit B.  During the Interim
Period, Byrne will agree to make himself reasonably available to Agilent upon
request to assist in the transition of Byrne’s former workload to other
employees, to answer questions regarding matters assigned to Byrne before the
effective date of his resignation, and to otherwise assist Agilent in
transferring Byrne’s responsibilities to others at Agilent.

b.              To acknowledge that he is the recipient of confidential and
proprietary business information, and that he will not use or disclose such
information except as may be permitted by Agilent or required by law.  Byrne
acknowledges that the confidentiality obligations of the ARCIPD survive the
termination of his employment. Nothing in this Agreement supersedes or renders
the terms and conditions of the ARCIPD unenforceable or void.  The Agreement
will apply

4


--------------------------------------------------------------------------------


especially with companies who are competitors of Agilent, including those listed
in Exhibit C.

c.               To attend an Exit Interview on or before November 1, 2007, at
which time all appropriate personnel documents will be executed.  Byrne further
agrees that he will return all company property and identification on or before
May 15, 2007.  Thereafter, Byrne agrees to do such other acts as may be
reasonably requested by Agilent in order to effectuate the terms of this
agreement.

d.              To not make any public statement or statements to the press
concerning Agilent, its business objectives, its management practices, or other
sensitive information without first receiving Agilent’s written approval. Byrne
further agrees not to disparage Agilent, its officers, directors, employees or
agents in any manner likely to be harmful to them or their business, business
reputation or personal reputation, provided that Byrne may respond accurately
and fully to any question, inquiry or request for information when required by
legal process to do so.

3.               Byrne and Agilent agree that the Change of Control Severance
Agreement between Byrne and Agilent, dated February 1, 2005, was terminated
effective March 22, 2007, and is of no further force or effect.  All provisions
of this Agreement shall remain in full force and effect should Agilent
experience a Change of Control and Byrne shall remain entitled to all payments
and other benefits as described herein.

4.               In exchange for Agilent’s doing the acts described in this
Agreement, Byrne on behalf of himself, his heirs, estate, executors,
administrators, successors and assigns does fully release, discharge, and agree
to hold harmless Agilent, its officers, agents, employees, attorneys, employee
benefit plans, employee benefit plan fiduciaries and administrators,
consultants, subsidiaries, affiliated companies, successors and assigns from all
actions, causes of action, claims, judgments, obligations, damages, liabilities,
costs, or expense of whatsoever kind and character which he may have as of the
date of execution of this Agreement, including but not limited to:

a.               any claims relating to employment discrimination on account of
race, religion, sex, age, national origin, creed, disability, sexual
orientation, or any other basis, whether or not arising under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1966, the Equal Pay Act of
1963, the Age Discrimination in Employment Act, California Fair Employment and
Housing Act, the Rehabilitation Act of 1973, the Americans With Disabilities
Act, any amendments to the foregoing laws, or any other federal, state, county,
municipal, or other law, statute, regulation or order relating to employment
discrimination;

b.              any claims relating to pay or leave of absence arising under the
Fair Labor Standards Act, the Family Medical Leave Act, any claims relating to
Section 806 of the Sarbanes-Oxley Act of 2002, and any similar laws enacted in
California;

5


--------------------------------------------------------------------------------


c.               any claims for reemployment, salary, wages, bonuses, vacation
pay, stock options, acquired rights, appreciation from stock options, stock
appreciation rights, benefits or other compensation of any kind;

d.              any claims under any other federal, state or local statutes,
ordinances or regulations, including but not limited to the Employee Retirement
Income Security Act of 1974;

e.               any claims relating to, arising out of, or connected with his
employment with Agilent, whether or not the same be based upon any alleged
violation of public policy; compliance (or lack thereof) with any internal
Agilent policy, procedure, practice, or guideline; or any oral, written,
express, and/or implied employment contract or agreement, or the breach of any
term thereof, including but not limited to, any implied covenant of good faith
and fair dealing; or any federal, state, county or municipal law, statute,
regulation, or order whether or not relating to labor or employment; and

f.                 any claims relating to, arising out of, or connected with any
other matter or event occurring prior to the execution of this Agreement whether
or not brought before any judicial, administrative, or other tribunal.

g.              Notwithstanding any provision of this Paragraph, Byrne shall not
hereby release any right he may otherwise have to indemnification by Agilent
pursuant to the company’s certificate of incorporation, by-laws, insurance
policies, and applicable law.

5.               Byrne acknowledges that as of the date of signing this
Agreement, he has received all wages and compensation due to him from Agilent
through that time other than those wages or compensation as described in this
Agreement.

6.               In entering into this Agreement, the parties have intended that
this Agreement be a full and final settlement of all matters, whether or not
presently disputed, that could have arisen between them as of the date this
Agreement is executed, except for those claims set forth in paragraph 8.  This
Agreement and compliance with this Agreement does not constitute an admission of
liability by Agilent.

7.               Byrne understands and expressly agrees that this Agreement
extends to all claims of every nature and kind whatsoever, known or unknown,
suspected or unsuspected, past or present and all rights under Section 1542 of
the California Civil Code and/or any similar statute or law of any other
jurisdiction are expressly waived.  Section 1542 reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

8.               This release of claims does not include: (i) Byrne’s right to
enforce the terms of this Agreement; (ii) claims for vested benefits in which
Byrne is entitled, including but not limited to Workers’ Compensation benefits;
(iii) claims that cannot be released as

6


--------------------------------------------------------------------------------


a matter of law, including, but not limited to, claims under Division 3, Article
2 of the California Labor Code (which includes indemnification rights); and (iv)
claims arising under federal or state securities or employment discrimination
laws where Byrne does not seek personal monetary or other relief.

9.               Byrne acknowledges and agrees that if he or any other person or
entity files a claim or permits to be filed a claim in a civil action or other
legal proceeding for relief, including personal relief for Byrne (including but
not limited to back pay, front pay, monetary damages, attorneys fees, cost,
injunctive or declaratory relief) against Agilent (except to enforce this
Agreement), he will not accept or be eligible to receive any personal relief
from such a claim or cause of action.

10.         It is expressly agreed that the claims released pursuant to this
Agreement include all claims against employees, officers, directors, attorneys
and agents of Agilent in their individual and representative capacities, whether
or not such employees were acting within the course and scope of their
employment.

11.         Byrne represents and warrants that he has not assigned any such
claim or authorized any other person or entity to assert such claim on Byrne’s
behalf. Further, Byrne agrees that under this Agreement he waives any claim for
damages incurred at any time in the future because of alleged continuing effects
of past wrongful conduct involving any such claims and any right to sue for
injunctive relief against the alleged continuing effects of past wrongful
conduct involving such claims.

12.         Each party shall bear its own costs, expenses, and attorneys’ fees
incurred in, or arising out of, or connected with the negotiation and execution
of this Agreement.

13.         Byrne understands and agrees that, as a condition of this Agreement,
he is not entitled to any employment (including employment as an independent
contractor or otherwise) with Agilent, its subsidiaries or related companies, or
any successor, and he hereby waives any right, or alleged right, of employment
or re-employment with Agilent.  Byrne further agrees not to apply for employment
with Agilent in the future and not to institute or join any action, lawsuit or
proceeding against Agilent, its subsidiaries, related companies or successors
for any failure to employ him. In the event that Byrne should secure such
employment, it is agreed that such employment is voidable without cause and at
the sole discretion of Agilent.

14.         Byrne agrees that the terms, amount and fact of settlement shall be
confidential until Agilent Technologies, Inc. needs to make any required
disclosure of any agreements between Agilent and him as a part of Agilent’s
Securities and Exchange Commission filing requirements. Therefore, except as may
be necessary to enforce the rights contained herein in an appropriate legal
proceeding or as may be necessary to receive professional services from, an
attorney, accountant, or other financial or tax adviser, Byrne agrees not to
disclose the existence or contents of this Agreement or any past or future
related discussions or documentation to anyone, including, but not limited to,
past, present and future employees of Agilent, until such time of the public
filings. 

7


--------------------------------------------------------------------------------


Disclosure is permitted only to Byrne’s attorney, accountant, financial or tax
advisor and spouse on the condition that such individuals shall be advised of
these limitations, or as otherwise required by law.

15.         At Agilent’s request, Byrne will give his reasonable cooperation to
Agilent in connection with any legal matter, proceeding or action relating to
Agilent.

16.         The terms of this Agreement are intended by the parties as a final
expression of their agreement with respect to such terms as are included in this
Agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement.  The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial or other
proceeding, if any, involving this Agreement.  No modification of this Agreement
will be effective unless in writing and signed by both parties hereto.

17.         It is further expressly agreed and understood that Byrne has not
relied upon any advice from Agilent Technologies, Inc. and/or its attorneys
whatsoever as to the taxability, whether pursuant to federal, state, or local
income tax statutes or regulations or otherwise, of the payments made hereunder
and that Byrne will be solely liable for all tax obligations, if any, arising
from payment of the sums specified herein and shall hold Agilent Technologies,
Inc. harmless from any tax obligations arising from said payment.

18.         Should any provision of this Agreement be declared or determined by
any court of competent jurisdiction to be wholly or partially illegal, invalid,
or unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
unenforceable, or invalid part, term or provision shall be deemed not to be a
part of this Agreement.

19.         This Settlement Agreement will be governed by and construed in
accordance with the laws of the State of California.

20.         If there is any dispute arising out of or related to this Agreement,
which cannot be settled by good faith negotiation between the parties, such
dispute will be submitted to JAMS/EndDispute for nonbinding mediation.  If
complete agreement cannot be reached within 45 days of submission to mediation,
any remaining issues will be submitted to JAMS/EndDispute for final and binding
arbitration pursuant to JAMS/EndDispute Arbitration Rules and Procedures for
Employment Disputes with each party bearing their own costs and attorneys’ fees.

21.         The following notice is provided in accordance with the provisions
of Federal Law:

You are entitled to and have been given up to twenty-one days (21) days in which
to accept the terms of this Separation Agreement and General Release, although
you may accept it any time within those twenty-one days.

8


--------------------------------------------------------------------------------


You have been told in writing to consult with an attorney regarding this
Agreement.

You have the right to revoke your acceptance of this Agreement at any time
within seven (7) days from the date you sign it, and this Agreement will not
become effective and enforceable until this seven (7) day revocation period has
expired.

To revoke your acceptance, you must send a written notice of revocation to Jodi
Juskie, U.S. Labor & Employment Counsel, Agilent Technologies, Inc., 900 S. Taft
Avenue, Loveland Colorado, 80537 by 5:00 p.m. on or before the seventh day after
you sign this Agreement.

BYRNE FURTHER STATES THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH THE
ATTORNEY OF HIS CHOICE, THAT HE HAS CAREFULLY READ THIS AGREEMENT, THAT THIS
AGREEMENT IS THE PRODUCT OF NEGOTIATION BETWEEN HIS COUNSEL AND AGILENT’S
COUNSEL, THAT HIS ATTORNEY HAS EXPLAINED THIS AGREEMENT TO HIM, THAT HE HAS HAD
AMPLE TIME TO REFLECT UPON AND CONSIDER ITS CONSEQUENCES, THAT HE FULLY
UNDERSTANDS ITS FINAL AND BINDING EFFECT, THAT THE ONLY PROMISES MADE TO HIM TO
SIGN THIS AGREEMENT ARE THOSE STATED ABOVE AND THAT HE IS SIGNING THIS AGREEMENT
VOLUNTARILY.

ACCEPTED AND AGREED:

AGILENT TECHNOLOGIES, INC.

By:

/s/ Jean Halloran

 

/s/Patrick J. Byrne

 

Name:

Jean Halloran

 

Name: Patrick J. Byrne

 

Title:

Senior Vice President of Human Resources

 

 

Date:

May 1, 2007

 

 

 

 

9


--------------------------------------------------------------------------------